                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8267
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff Selene Finance L.P.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10
                                                                 SELENE FINANCE L.P., a Limited Partnership,        Case No.: 3:16-cv-00659-MMD-CBC
                                                            11
                                                                                               Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                    STIPULATION AND ORDER TO EXTEND
                                                                 v.
                      LAS VEGAS, NEVADA 89134




                                                            13                                                      DISPOSITIVE MOTION DEADLINE
AKERMAN LLP




                                                            14   AIRMOTIVE           INVESTMENTS   LLC;             [FOURTH REQUEST]
                                                                 STONEFIELD                 HOMEOWNERS
                                                            15   ASSOCIATION,
                                                            16                                 Defendants.
                                                            17

                                                            18            Plaintiff Selene Finance L.P. (Selene) defendant Airmotive Investments LLC (Airmotive)

                                                            19   and defendant Stonefield Homeowners Association (HOA), by and through their respective counsel

                                                            20   of record, hereby submit this Stipulation and Order to Extend Dispositive Motion Deadlines. This is

                                                            21   the fourth request to extend the dispositive motion deadline set by Stipulation and Order to Extend

                                                            22   Discovery filed on May 15, 2017. [ECF No. 32]. The case was stayed by order of this court on

                                                            23   January 4, 2018 [ECF No. 48]. The stay was lifted on August 24, 2018. [ECF No. 53].

                                                            24            Airmotive filed its summary judgment motion on September 4, 2018.          [ECF No. 55].

                                                            25   Oppositions to the motion were due on September 25, 2018. Id. The parties' second request for

                                                            26   stipulation and order stipulated to extend the time for opposing the motion to October 19, 2018 [ECF

                                                            27   No. 56]. The parties' third request for stipulation and order to extend the time for opposing the

                                                            28
                                                                                                               1
                                                                 47285935;1
                                                             1   motion to was set for November 19, 2018 [ECF No. 59]. The court granted this stipulation on

                                                             2   November 26, 2018. Id.

                                                             3            The parties continue active settlement discussions and would like to avoid incurring

                                                             4   additional fees and costs for briefing summary judgment motions. The parties stipulate and agree to

                                                             5   an extension to oppose Airmotive's summary judgment motion and to file Dispositive Motions until

                                                             6   January 11, 2019. The parties recognize this request is being made after the deadline set forth in the

                                                             7   prior stipulation to extend. ECF No. 59. The deadline was inadvertently not calendared and thus no

                                                             8   brief or request to extend was filed. The parties make this request is made in good faith and not for
                                                             9   purposes of delay.
                                                            10   DATED: December 20, 2018.
                                                                  AKERMAN LLP                                         PERRY & WESTBROOK, P.C.
                                                            11
                                                                                                                      /s/ Cheryl Wilson
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  /s/ Tenesa S. Powell
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  ARIEL E. STERN, ESQ.                                ALAN W. WESTBROOK, ESQ.
                                                                                                                      Nevada Bar No. 6167
                      LAS VEGAS, NEVADA 89134




                                                            13    Nevada Bar No. 8276                                 CHERYL WILSON
AKERMAN LLP




                                                                  TENESA S. POWELL, ESQ.                              Nevada Bar No. 8312
                                                            14    Nevada Bar No. 12488
                                                                  1635 Village Center Circle, Suite 200               1701 W. Charleston Blvd., Suite 200
                                                            15    Las Vegas, NV 89134                                 Las Vegas, NV 89102
                                                                  Attorneys for Plaintiff Selene Finance L.P.         Attorneys for Defendant Stonefield
                                                            16                                                        Homeowners Association
                                                            17   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            18
                                                                  /s/ Timothy E. Rhoda
                                                            19    ROGER P. CROTEAU, ESQ.
                                                                  Nevada Bar No. 4958
                                                            20    TIMOTHY E. RHODA, ESQ.
                                                                  Nevada Bar No. 7878
                                                            21    9120 W. Post Road, Suite 100
                                                                  Las Vegas, Nevada 89148
                                                            22    Attorneys for Airmotive Investments, LLC
                                                            23

                                                            24
                                                                                                                 ORDER
                                                            25
                                                                          IT IS SO ORDERED.
                                                            26                                                  _______________________________________
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                            27

                                                            28
                                                                                                                        December 20, 2018
                                                                                                                 DATED:_____________________________________
                                                                                                                2
                                                                 47285935;1
